         Case 3:19-cv-00629-BAJ-RLB           Document 1       09/19/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA



THE BATON ROUGE SHEET METAL          CIVIL ACTION NUMBER: 3:19-cv-629
WORKERS’ LOCAL UNION #21
PENSION FUND, THE BATON ROUGE
SHEET METAL WORKERS’ LOCAL UNION
#214 EDUCATION FUND, THE BATON
ROUGE SHEET METAL WORKERS’ LOCAL
UNION #214 INDUSTRY FUND, and THE BATON
ROUGE SHEET METAL WORKERS’ LOCAL
UNION #214 SUPPLEMENTAL WELFARE FUND

VERSUS

ATLAS BLOWPIPE & SHEET METAL
WORKS, INC.                                         SECTION:__________________________


                                         COMPLAINT

       The complaint of THE BATON ROUGE SHEET METAL WORKERS’ LOCAL

UNION #21 PENSION FUND, THE BATON ROUGE SHEET METAL WORKERS’ LOCAL

UNION #214 EDUCATION FUND, THE BATON ROUGE SHEET METAL WORKERS’

LOCAL UNION #21 INDUSTRY FUND, and THE BATON ROUGE SHEET METAL

WORKERS’ LOCAL UNION #214 SUPPLEMENTAL WELFARE FUND, all represented

herein by Rita Romero, Administrator of said funds, with respect represents that:

                                       JURISDICTION

                                               1.

       Jurisdiction in the captioned matter is grounded in 29 U.S.C. §1132(a)(3)(B)(ii) and 29

U.S.C. §1145.
          Case 3:19-cv-00629-BAJ-RLB            Document 1      09/19/19 Page 2 of 6



                                             VENUE

                                                 2.

       Venue in this proceeding is based on 28 U.S.C. section 1391(a)(2) in that a substantial

part of the events or omissions giving rise to the claim sued upon occurred within the territorial

bounds of this Honorable Court.

                                         THE PARTIES

                                                 3.

       Made defendant herein is ATLAS BLOWPIPE & SHEET METAL WORKS, INC., a

Louisiana corporation, which may be served with this complaint through its registered agent for

service of process, Steven Schrieffer, 1024 Ridgewood Drive, Metairie, Louisiana 70001,

referred to hereinafter simply as “ATLAS BLOWPIPE”.

                                                 4.

       The plaintiffs, THE BATON ROUGE SHEET METAL WORKERS’ LOCAL UNION

#21 PENSION FUND, THE BATON ROUGE SHEET METAL WORKERS’ LOCAL UNION

#214 EDUCATION FUND, THE BATON ROUGE SHEET METAL WORKERS’ LOCAL

UNION #21 INDUSTRY FUND, and THE BATON ROUGE SHEET METAL WORKERS’

LOCAL UNION #214 SUPPLEMENTAL WELFARE FUND, referred to hereinafter

collectively as the “FUNDS”, are multi-employer employee benefit plans maintained pursuant to

a collective bargaining agreement by and between various employers and The Sheet Metal

Worker’s International Association, Local #214, hereinafter referred to as the “Union”, and

organized and operated under the provisions of the Employee Retirement Income Security Act

(“ERISA”), 29 U.S.C. section 1001, et seq (“ERISA”).
         Case 3:19-cv-00629-BAJ-RLB            Document 1       09/19/19 Page 3 of 6



                                  THE CAUSE OF ACTION

                                                5.

       ATLAS BLOWPIPE is an employer signatory to and bound by the collective bargaining

agreement with the Union and is obligated, among other things: (1) to comply with all terms and

conditions set forth in the Agreements and Declarations of Trust pursuant to which the FUNDS

were established; (2) to file written reports monthly with the Administrator of the FUNDS

showing the number of hours worked for it by employees represented by the Union; (3) to pay

contributions to those Funds on behalf of its employees represented by the Union and on the

basis of the hours worked by those employees during the months covered by those written

reports; and (4) to submit to audit by the FUNDS of those of its business records required for the

FUNDS to verify the amount of contributions due to the FUNDS and payable by defendant.

                                                6.

       The collective bargaining agreement referred to in the preceding paragraph was in force

and effect with regard to all claims sued upon in this proceeding.

                                                7.

       ATLAS BLOWPIPE filed with the Administrator of the FUNDS written reports showing

the hours worked by its employees represented by the Union during the months of January 1,

2019 through June 30, 2019, but remitted the payments due to the FUNDS for those employees

and hours only for the months of March and June.

                                                8.

       Subsequent to the failure of ATLAS BLOWPIPE to pay unto the Administrator of the

FUNDS the contributions it owed to the FUNDS for the months of January, February, April, and

May of 2019, the FUNDS retained Ted Soileau, CPA, to audit the payroll records of ATLAS
          Case 3:19-cv-00629-BAJ-RLB            Document 1     09/19/19 Page 4 of 6



BLOWPIPE for the purpose of establishing the precise amount due to the FUNDS by ATLAS

BLOWPIPE for those months. The audit report of Ted Soileau, CPA, a copy of which is

attached hereto, indicates that ATLAS BLOWPIPE was indebted to the FUNDS for the sum of

$16,396.22, all in the following particulars:

       [a]     BATON ROUGE SHEET METAL WORKERS’ LOCAL UNION #21
               PENSION FUND - $12,381.86;

       [b]     BATON ROUGE SHEET METAL WORKERS’ LOCAL UNION #214
               EDUCATION FUND - $2,131.08;

       [c]     BATON ROUGE SHEET METAL WORKERS’ LOCAL UNION #21
               INDUSTRY FUND - $371.70; and

       [d]     BATON ROUGE SHEET METAL WORKERS’ LOCAL UNION #214
               SUPPLEMENTAL WELFARE FUND - $1,511.58.

                                                10.

       The FUNDS are informed, believe, and do hereby aver that ATLAS BLOWPIPE is

indebted to the FUNDS for additional sums, in an amount yet to be determined, for the

contributions due, owing and attributable to the hours worked by ATLAS BLOWPIPE’s Union

employees during the month of August, 2019, though no written report showing the hours

worked by its Union employees during that month have yet been filed with the Administrator of

the FUNDS.

                                                11.

       Under the terms of the aforementioned collective bargaining agreement with Union, the

FUNDS are entitled to assess against ATLAS BLOWPIPE [and ATLAS BLOWPIPE is

obligated to pay] interest on all contributions owed at the rate of 6.5% per annum, together with

liquidated damages in an amount equal to twenty (20%) percent of all unpaid contributions and

interest owed by it to the FUNDS.
          Case 3:19-cv-00629-BAJ-RLB             Document 1       09/19/19 Page 5 of 6



                                                 12.

       The failure of ATLAS BLOWPIPE to remit its contributions to the FUNDS as set forth

hereinabove has necessitated the hiring by the FUNDS of undersigned counsel so that this

collection proceeding could be initiated. Under the terms of the aforementioned collective

bargaining agreement with the Union, as well as under the various Agreements and

Decelerations of Trust pursuant to which the FUNDS were created, complainant is entitled to

both an award of reasonable attorney’s fee incurred in this action and to further judgment taxing

all costs of this action upon the defendant, ATLAS BLOWPIPE.

       WHEREFORE, the plaintiffs, THE BATON ROUGE SHEET METAL WORKERS’

LOCAL UNION #21 PENSION FUND, THE BATON ROUGE SHEET METAL WORKERS’

LOCAL UNION #214 EDUCATION FUND, THE BATON ROUGE SHEET METAL

WORKERS’ LOCAL UNION #21 INDUSTRY FUND, and THE BATON ROUGE SHEET

METAL WORKERS’ LOCAL UNION #214 SUPPLEMENTAL WELFARE FUND, pray for

service and citation upon the defendant as the law directs and, after all legal delays and due

proceedings had, that there be a judgment herein as follows in favor of the FUNDS and against

the defendant, ATLAS BLOWPIPE & SHEET METAL WORKS, INC., in an amount equal to

all contributions due to the FUNDS that are proven at trial of this matter, together with interest

thereon at the rate of 6.5% per annum and liquidated damages of twenty (20%) percent of such

amount, for reasonable attorney’s fee, all costs of these proceeding, and for legal interest in all

sums so awarded from the date of judicial demand until paid.

       The plaintiffs FURTHER PRAY for any and all other relief, legal or equitable, available

under the premise of this clause.
Case 3:19-cv-00629-BAJ-RLB    Document 1     09/19/19 Page 6 of 6



                             By Attorneys,

                             LAW OFFICE OF THOMAS M. LOCKWOOD

                                   s/ Thomas M. Lockwood

                             By:_______________________________________
                                   THOMAS M. LOCKWOOD
                                   Louisiana Bar Roll # 17028
                                   7901 Wrenwood Blvd., Suite A
                                   Baton Rouge, LA 70809
                                   Telephone: (225) 769-6799
                                   Fax: (225) 769-6797
                                   Email: mac@thomaslockwoodlaw.com


                             ATTORNEY FOR THE PLAINTIFF-FUNDS
